INDEMNIFICATION AGREEMENT

AGREEMENT made this day of , 200 between PLATO Learning, Inc., a Delaware
corporation (the “Company”), and (the “Indemnitee”).

WHEREAS, it is essential to the Company and its stockholders to attract and
retain qualified and capable directors, officers, employees, agents and
fiduciaries;

WHEREAS, the Certificate of Incorporation of the Company (the “Certificate of
Incorporation”) requires the Company to indemnify and advance expenses to its
directors and officers to the extent not prohibited by law and allows the
Company to indemnify employees and agents;

WHEREAS, historically, basic protection against undue risk of personal liability
of directors and officers has been provided through insurance coverage affording
reasonable protection at reasonable cost;

WHEREAS, it is presently uncertain whether, and to what extent, such insurance
is or will continue to be available to the Company at a reasonable cost for the
protection of Indemnitee;

WHEREAS, in recognition of Indemnitee’s need for protection against personal
liability in order to induce Indemnitee to serve or continue to serve the
Company in an effective manner, and, in the case of directors and officers, to
supplement or replace the Company’s directors’ and officers’ liability insurance
coverage, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Certificate of Incorporation will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of the Certificate of Incorporation or any change in the composition
of the Company’s Board of Directors or any acquisition transaction relating to
the Company), the Company, with the prior approval of the Company’s
stockholders, wishes to provide the Indemnitee with the benefits contemplated by
this Agreement; and

WHEREAS, as a result of the provision of such benefits Indemnitee has agreed to
serve or to continue to serve the Company;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Definitions. The following terms, as used herein, shall have the following
respective meanings:

(a) An Affiliate: of a specified Person is a Person who directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the Person specified. The term Associate used to indicate a
relationship with any Person shall mean (i) any corporation or organization
(other than the Company or a Subsidiary) of which such Person is an officer or
partner or is, directly or indirectly, the Beneficial Owner of ten (10) percent
or more of any class of Equity Securities, (ii) any trust or other estate in
which such Person has a substantial beneficial interest or as to which such
Person serves as trustee or in a similar fiduciary capacity (other than an
Employee Plan Trustee), (iii) any Relative of such Person, or (iv) any officer
or director of any corporation controlling or controlled by such Person.

(b) Beneficial Ownership: shall be determined, and a Person shall be the
Beneficial Owner of all securities which such Person is deemed to own
beneficially, pursuant to Rule 13d-3 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (or any successor rule or
statutory provision), or, if such Rule 13d-3 shall be rescinded and there shall
be no successor rule or statutory provision thereto, pursuant to such Rule 13d-3
as in effect on the date hereof; provided, however, that a Person shall, in any
event, also be deemed to be the Beneficial Owner of any Voting Shares: (A) of
which such Person or any of its Affiliates or Associates is, directly or
indirectly, the Beneficial Owner, or (B) of which such Person or any of its
Affiliates or Associates has (i) the right to acquire (whether such right is
exercisable immediately or only after the passage of time), pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants or options, or otherwise, or (ii) sole or
shared voting or investment power with respect thereto pursuant to any
agreement, arrangement, understanding, relationship or otherwise (but shall not
be deemed to be the Beneficial Owner of any Voting Shares solely by reason of a
revocable proxy granted for a particular meeting of stockholders, pursuant to a
public solicitation of proxies for such meeting, with respect to shares of which
neither such Person nor any such Affiliate or Associate is otherwise deemed the
Beneficial Owner), or (C) of which any other Person is, directly or indirectly,
the Beneficial Owner if such first mentioned Person or any of its Affiliates or
Associates acts with such other Person as a partnership, syndicate or other
group pursuant to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of any shares of capital stock of the
Company; and provided further, however, that (i) no director or officer of the
Company, nor any Associate or Affiliate of any such director or officer, shall,
solely by reason of any or all of such directors and officers acting in their
capacities as such, be deemed for any purposes hereof, to be the Beneficial
Owner of any Voting Shares of which any other such director or officer (or any
Associate or Affiliate thereof) is the Beneficial Owner and (ii) no trustee of
an employee stock ownership or similar plan of the Company or any Subsidiary
(“Employee Plan Trustee”) or any Associate or Affiliate of any such Trustee,
shall, solely by reason of being an Employee Plan Trustee, be deemed for any
purposes hereof to be the Beneficial Owner of any Voting Shares held by or under
any such plan.

(c) A Change in Control: shall be deemed to have occurred if (A) any Person
(other than (i) the Company or any Subsidiary, (ii) any pension, profit sharing,
employee stock ownership or other employee benefit plan of the Company or any
Subsidiary or any trustee of or fiduciary with respect to any such plan when
acting in such capacity, or (iii) any Person who is as of the date hereof the
Beneficial Owner of 20% or more of the total voting power of the Voting Shares,
is or becomes, after the date of this Agreement, the Beneficial Owner of 20% or
more of the total voting power of the Voting Shares, (B) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election or appointment by the Board of Directors or nomination or
recommendation for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, (C) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Shares of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Shares of the surviving entity) at
least 80% of the total voting power represented by the Voting Shares of the
Company or such surviving entity outstanding, or the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets or (D) a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14 promulgated
under the Securities Exchange Act of 1934, as amended, as in effect on the date
hereof.

(d) Claim: means any threatened, pending or completed action, suit, arbitration
or proceeding, or any inquiry or investigation, whether brought by or in the
right of the Company or otherwise, that Indemnitee in good faith believes might
lead to the institution of any such action, suit, arbitration or proceeding,
whether civil, criminal, administrative, investigative or other, or any appeal
therefrom.

(e) Equity Security: shall have the meaning given to such term under Rule 3a11-1
of the General Rules and Regulations under the Securities Exchange Act of 1934,
as in effect on the date hereof.

(f) D&O Insurance: means any valid directors’ and officers’ liability insurance
policy maintained by the Company for the benefit of the Indemnitee, if any.

(g) Determination: means a determination, and Determined means a matter which
has been determined based on the facts known at the time, by: (i) a majority
vote of a quorum of disinterested directors, or (ii) if such a quorum is not
obtainable, or even if obtainable, if a quorum of disinterested directors so
directs, by independent legal counsel in a written opinion, or, in the event
there has been a Change in Control, by the Special Independent Counsel (in a
written opinion) selected by Indemnitee as set forth in Section 6, or (iii) a
majority of the disinterested stockholders of the Company, or (iv) a final
adjudication by a court of competent jurisdiction.

(h) Excluded Claim: means any payment for Losses or Expenses in connection with
any Claim: (i) based upon or attributable to Indemnitee gaining in fact any
personal profit or advantage to which Indemnitee is not entitled; or (ii) for
the return by Indemnitee of any remuneration paid to Indemnitee without the
previous approval of the stockholders of the Company which is illegal; or
(iii) for an accounting of profits in fact made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, or similar provisions of any state
law; or (iv) resulting from Indemnitee’s knowingly fraudulent, dishonest or
willful misconduct; or (v) the payment of which by the Company under this
Agreement is not permitted by applicable law.

(i) Expenses: means any reasonable expenses incurred by Indemnitee as a result
of a Claim or Claims made against Indemnitee for Indemnifiable Events including,
without limitation, attorneys’ fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event
or to the Indemnitee’s rights under this Agreement.

(j) Fines: means any fine, penalty or, with respect to an employee benefit plan,
any excise tax or penalty assessed with respect thereto.

(k) Indemnifiable Event: means any event or occurrence, occurring prior to or
after the date of this Agreement, related to the fact that Indemnitee is, was or
has agreed to serve as, a director, officer, committee member, employee,
trustee, agent or fiduciary of the Company, or is or was serving at the request
of the Company as a director, officer, manager, member, employee, trustee, agent
or fiduciary of another corporation, partnership, limited liability company,
joint venture, employee benefit plan, trust or other enterprise, or by reason of
anything done or not done by Indemnitee, including, but not limited to, any
breach of duty, neglect, error, misstatement, misleading statement, omission, or
other act done or wrongfully attempted by Indemnitee, or any of the foregoing
alleged by any claimant, in any such capacity.

(l) Losses: means any amounts or sums which Indemnitee is legally obligated to
pay as a result of a Claim or Claims made against Indemnitee for Indemnifiable
Events including, without limitation, damages, judgments and sums or amounts
paid in settlement of a Claim or Claims, and Fines.

(m) Person: means any individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

(n) Potential Change in Control: shall be deemed to have occurred if (A) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (B) any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; (C) any Person (other than
(i) the Company or any Subsidiary, (ii) any pension, profit sharing, employee
stock ownership or other employee benefit plan of the Company or any Subsidiary
or any trustee of or fiduciary with respect to any such plan when acting in such
capacity, or (iii) any person who is as of the date hereof the Beneficial Owner
of 20% or more of the total voting power of the Voting Shares), who is or
becomes the Beneficial Owner of 9.5% or more of the total voting power of the
Voting Shares, increases his Beneficial Ownership of such voting power by 5% or
more of the total voting power over the percentage so owned by such Person on
the date hereof; or (D) the Board of Directors adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

(o) Relative: means a Person’s spouse, parents, children, siblings, mother- and
father-in-law, sons- and daughters-in-law, and brothers- and sisters-in-law.

(p) Reviewing Party: means any appropriate person or body consisting of a member
or members of the Company’s Board of Directors or any other person or body
appointed by the Board (including the Special Independent Counsel referred to in
Section 6) who is not a party to the particular Claim for which Indemnitee is
seeking indemnification.

(q) Subsidiary: means any corporation of which a majority of any class of Equity
Security is owned, directly or indirectly, by the Company.

(r) Trust: means the trust established pursuant to Section 7 hereof.

(s) Voting Shares: means any issued and outstanding shares of capital stock of
the Company entitled to vote generally in the election of directors.

2. Basic Indemnification Agreement. In consideration of, and as an inducement
to, the Indemnitee rendering valuable services to the Company, the Company
agrees that in the event Indemnitee is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company will indemnify Indemnitee to the fullest extent
authorized by law, against any and all Losses and Expenses (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Losses and Expenses) of such Claim, whether or not such Claim
proceeds to judgment or is settled or otherwise is brought to a final
disposition, subject in each case, to the further provisions of this Agreement.

3. Limitations on Indemnification. Notwithstanding the provisions of Section 2,
Indemnitee shall not be indemnified and held harmless from any Losses or
Expenses (a) which have been Determined, as provided herein, to constitute an
Excluded Claim; (b) to the extent Indemnitee is indemnified by the Company and
has actually received payment pursuant to the Certificate of Incorporation, D&O
Insurance or otherwise; or (c) other than pursuant to the last sentence of
Section 4(d) or Section 15, in connection with any claim initiated by
Indemnitee, unless the Company has joined in or the Board of Directors has
authorized such claim.

4. Indemnification Procedures.

(a) Promptly after receipt by Indemnitee of notice of any Claim, Indemnitee
shall, if indemnification with respect thereto may be sought from the Company
under this Agreement, notify the Company of the commencement thereof; provided,
however, that the failure to give such notice promptly shall not affect or limit
the Company’s obligations with respect to the matters described in the notice of
such Claim, except to the extent that the Company is prejudiced thereby.
Indemnitee agrees further not to make any admission or effect any settlement
with respect to such Claim without the consent of the Company, except any Claim
with respect to which the Indemnitee has undertaken the defense in accordance
with the second to last sentence of Section 4(d).

(b) If, at the time of the receipt of such notice, the Company has D&O Insurance
in effect, the Company shall give prompt notice of the commencement of Claim to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of Indemnitee, all Losses and Expenses
payable as a result of such Claim.

(c) To the extent the Company does not, at the time of the Claim have applicable
D&O Insurance, or if a Determination is made that any Expenses arising out of
such Claim will not be payable under the D&O Insurance then in effect, the
Company shall be obligated to pay the Expenses of any Claim in advance of the
final disposition thereof and the Company, if appropriate, shall be entitled to
assume the defense of such Claim, with counsel satisfactory to Indemnitee, upon
the delivery to Indemnitee of written notice of its election so to do. After
delivery of such notice, the Company will not be liable to Indemnitee under this
Agreement for any legal or other Expenses subsequently incurred by Indemnitee in
connection with such defense other than reasonable Expenses of investigation;
provided that Indemnitee shall have the right to employ its counsel in such
Claim but the fees and expenses of such counsel incurred after delivery of
notice from the Company of its assumption of such defense shall be at the
Indemnitee’s expense; provided further that if: (i) the employment of counsel by
Indemnitee has been previously authorized by the Company, (ii) Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (iii) the Company
shall not, in fact, have employed counsel to assume the defense of such action,
the reasonable fees and expenses of counsel shall be at the expense of the
Company.

(d) All payments on account of the Company’s indemnification obligations under
this Agreement shall be made within sixty (60) days of Indemnitee’s written
request therefor unless a Determination is made that the Claims giving rise to
Indemnitee’s request are Excluded Claims or otherwise not payable under this
Agreement, provided that all payments on account of the Company’s obligation to
pay Expenses under Section 4(c) of this Agreement prior to the final disposition
of any Claim shall be made within 20 days of Indemnitee’s written request
therefor and such obligation shall not be subject to any such Determination but
shall be subject to Section 4(e) of this Agreement. In the event the Company
takes the position that Indemnitee is not entitled to indemnification in
connection with the proposed settlement of any Claim, Indemnitee shall have the
right at his own expense to undertake defense of any such Claim, insofar as such
proceeding involves Claims against the Indemnitee, by written notice given to
the Company within 10 days after the Company has notified Indemnitee in writing
of its contention that Indemnitee is not entitled to indemnification; provided,
however, that the failure to give such notice within such 10-day period shall
not affect or limit the Company’s obligations with respect to any such Claim if
such Claim is subsequently determined not to be an Excluded Claim or otherwise
to be payable under this Agreement, except to the extent that the Company is
prejudiced thereby. If it is subsequently determined in connection with such
proceeding that the Indemnifiable Events are not Excluded Claims and that
Indemnitee, therefor, is entitled to be indemnified under the provisions of
Section 2 hereof, the Company shall promptly indemnify Indemnitee.

(e) Indemnitee hereby expressly undertakes and agrees to reimburse the Company
for all Losses and Expenses paid by the Company in connection with any Claim
against Indemnitee in the event and only to the extent that a Determination
shall have been made by a court of competent jurisdiction in a decision from
which there is no further right to appeal that Indemnitee is not entitled to be
indemnified by the Company for such Losses and Expenses because the Claim is an
Excluded Claim or because Indemnitee is otherwise not entitled to payment under
this Agreement.

(f) In connection with any Determination as to whether Indemnitee is entitled to
be indemnified hereunder the burden of proof shall be on the Company to
establish that Indemnitee is not so entitled.

5. Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Claim effected
without the Company’s prior written consent. The Company shall not settle any
Claim in which it takes the position that Indemnitee is not entitled to
indemnification in connection with such settlement without the consent of
Indemnitee, nor shall the Company settle any Claim in any manner which would
impose any Fine or any obligation on Indemnitee, without Indemnitee’s written
consent. Neither the Company nor Indemnitee shall unreasonably withhold its or
his consent to any proposed settlement.

6. Change in Control; Extraordinary Transactions. The Company and Indemnitee
agree that if there is a Change in Control of the Company (other than a Change
in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control) then
all Determinations thereafter with respect to the rights of Indemnitee to be
paid Losses and Expenses under this Agreement shall be made only by a special
independent counsel (the “Special Independent Counsel”) selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably withheld)
or by a court of competent jurisdiction. The Company shall pay the reasonable
fees of such Special Independent Counsel and shall indemnify such Special
Independent Counsel against any and all reasonable expenses (including
reasonable attorneys’ fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

The Company covenants and agrees that, in the event of a Change in Control of
the type described in clause (C) of Section 1(c), the Company will use its best
efforts (a) to have the obligations of the Company under this Agreement
including, but not limited to those under Section 7, expressly assumed by the
surviving, purchasing or succeeding entity, or (b) otherwise obligations of the
Company under this Agreement, in a manner reasonably acceptable to the
Indemnitee.

7. Establishment of Trust. In the event of a Potential Change in Control, the
Company shall, upon written request by Indemnitee, create a trust (the “Trust”
for the benefit of Indemnitee and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Losses and Expenses which are actually paid or which Indemnitee reasonably
determines from time to time may be payable by the Company under this Agreement.
The amount or amounts to be deposited in the Trust pursuant to the foregoing
funding obligation shall be determined by the Reviewing Party, in any case in
which the Special Independent Counsel is involved. The terms of the Trust shall
provide that upon a Change in Control: (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of Indemnitee; (ii) the
trustee of the Trust shall advance, within 20 days of a request by Indemnitee,
any and all Expenses to Indemnitee (and Indemnitee hereby agrees to reimburse
the Trust under the circumstances under which Indemnitee would be required to
reimburse the Company under Section 4 (e) of this Agreement); (iii) the Company
shall continue to fund the Trust from time to time in accordance with the
funding obligations set forth above; (iv) the trustee of the Trust shall
promptly pay to Indemnitee all Losses and Expenses for which Indemnitee shall be
entitled to indemnification pursuant to this Agreement; and (v) all unexpected
funds in the Trust shall revert to the Company upon a final determination by a
court of competent jurisdiction in a final decision from which there is no
further right of appeal that Indemnitee has been fully indemnified under the
terms of this Agreement. The trustee of the Trust shall be chosen by Indemnitee.

8. No Presumption. For purposes of this Agreement, the termination of any Claim
by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.

9. Non-exclusivity, Etc. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Certificate of Incorporation,
the Company’s By-laws, the Delaware General Corporation Law, any vote of
stockholders or disinterested directors or otherwise, both as to action in
Indemnitee’s official capacity and as to action in any other capacity by holding
such office, and shall continue after Indemnitee ceases to serve the Company as
a director, officer, employee, agent or fiduciary, for so long as Indemnitee
shall be subject to any Claim by reason of (or arising in part out of) an
Indemnifiable Event. To the extent that a change in the Delaware General
Corporation Law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Certificate of Incorporation and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.

10. Liability Insurance. to the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee,
if an officer or director of the Company, shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any director or officer of the Company.

11. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

12. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or portion of the
Losses and Expenses of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to any Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith.

13. Contribution. If the indemnification or reimbursement provided for hereunder
is finally judicially determined by a court of competent jurisdiction to be
unavailable to Indemnitee in respect of any Losses or Expenses of a Claim (other
than for any reason specified in Section 3 hereof), then the Company agrees, to
the extent permitted by applicable law, in lieu of indemnifying Indemnitee, to
contribute to the amount paid or payable by Indemnitee as a result of such
Losses or Expenses in such proportion as is appropriate to reflect the relative
benefits accruing to the Company and Indemnitee with respect to the events
giving rise to such Losses or Expenses. If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law, then the
Company agrees to contribute to the amount paid or payable by Indemnitee as a
result of such Losses or Expenses in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company and of Indemnitee with respect to the events giving rise to such Losses
or Expenses. For purposes of this Section 13, (i) the relative benefits accruing
to the Company shall be deemed to be the benefits accruing to it and to all of
its directors, officers, employees and agents (other than Indemnitee), as a
group and treated as one person (the “Company Group”), and the relative benefits
accruing to Indemnitee shall be deemed to be an amount not greater than
Indemnitee’s compensation from the Company during the first year in which the
events giving rise to such Losses or Expenses are alleged to have occurred, and
(ii) the relative fault of the Company shall be deemed to be the fault of the
Company Group, and the relative fault of the Company and Indemnitee shall be
determined by reference to the relative intent, knowledge and access to
information of the Company Group and Indemnitee and their relative opportunity
to have altered or prevented the events giving rise to such Losses or Expenses.

14. Liability of Company. Indemnitee agrees that neither the stockholders nor
the directors nor any officer, employee, representative or agent of the Company
shall be personally liable for the satisfaction of the Company’s obligations
under this Agreement and Indemnitee shall look solely to the assets of the
Company for satisfaction of any claims hereunder.

15. Enforcement.

(a) Indemnitee’s right to indemnification and other rights under this Agreement
shall be specifically enforceable by Indemnitee only in the state or Federal
courts of the States of Delaware and shall be enforceable notwithstanding any
adverse Determination by the Company’s Board of Directors, independent legal
counsel, the Special Independent Counsel or the Company’s stockholders and no
such Determination shall create a presumption that Indemnitee is not entitled to
be indemnified hereunder. In any such action the Company shall have the burden
of proving that indemnification is not required under this Agreement.

(b) In the event that any action is instituted by Indemnitee under this
Agreement, or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and reasonable expenses,
including reasonable counsel fees, incurred by Indemnitee with respect to such
action, unless the court determines that each of the material assertions made by
Indemnitee as a basis for such action was not made in good faith or was
frivolous.

16. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including any provision
within a single section, paragraph or sentence) shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their terms to the fullest extent
permitted by law.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State.

18. Consent to Jurisdiction. The Company and Indemnitee each hereby irrevocably
consents to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding which arises out of or
relates to this Agreement and agrees that any action instituted under this
Agreement shall be brought only in the state and Federal courts of the State of
Delaware.

19. Notices. All notices or other communications required or permitted hereunder
shall be sufficiently given for all purposes if in writing and personally
delivered, telegraphed, telexed, sent by facsimile transmission or sent by
registered or certified mail, return receipt requested, with postage prepaid
addressed as follows, or to such other address as the parties shall have given
notice of pursuant hereto:

(a) If to the Company, to:

PLATO Learning, Inc.

10801 Nesbitt Avenue South

Bloomington, MN 55437

(b) If to Indemnitee, to:

20. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
and the same instrument.

21. Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company, including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, and (ii) binding
upon and inure to the benefit of any successors and assigns, heirs, and personal
or legal representatives of Indemnitee.

22. Amendment; Waiver. No amendment, modification, termination or cancellation
of this Agreement shall be effective unless made in a writing signed by each of
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the day and year first above written.

PLATO LEARNING, INC.

                                By:
    —  
By:
    —                      (Indemnitee)
               
Title:
    —                  

